[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]       MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION TO DISQUALIFY
On a previous motion by the defendant to disqualify plaintiff's counsel, the court (Foley, J.) issued a memorandum of decision denying the motion on the basis that there was insufficient demonstration to the court that the plaintiff's attorney, (Mark Dean) was a necessary witness to this action. (See Memorandum of Decision of February 23, 2001.)
This court, having heard the plaintiff's motion to disqualify the defendant's attorney, Michael Budlong and his firm, on the basis that Budlong is a necessary witness, adopts Judge Foley's opinion and finds that as to this motion there has similarly been no persuasive demonstration that Atty. Budlong's testimony is necessary in this case.
Accordingly, the motion to disqualify is denied.
Freed, J. CT Page 2408